                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE


  ANNISSA COLSON,                                        )
                                                         )
                  Plaintiff,                             )
                                                         )
  v.                                                     )   No. 3:16-CV-377
                                                         )
  CITY OF ALCOA, el al.,                                 )
                                                         )
                  Defendants.                            )

                                  MEMORANDUM OPINION

            This civil action is before the Court for consideration of the motion for summary

  judgment filed by Defendant Jennifer Russell (“Nurse Russell”).1 [Doc. 131]. Plaintiff has

  responded [Doc. 163], and Nurse Russell has replied [Doc. 170]. Oral argument is

  unnecessary, and the motion is ripe for the court’s determination.

            Plaintiff has filed suit pursuant to 42 U.S.C. §§ 1983, 1985, 1986, and 1988,

  alleging, violations of her constitutional rights under the Fourth, Eighth, and Fourteenth

  Amendments. Plaintiff also raises claims under Tennessee law for assault and battery,

  negligence, and intentional infliction of emotional distress. For the reasons below, the

  motion will be DENIED.

       I.      BACKGROUND



  1
    In the motion for summary judgment, Defendant indicates her name has changed to “Jennifer
  McBride” as she has gotten married since the beginning of this case. [Doc. 133, p. 1]. While the
  Court acknowledges her name change, she is still in the case heading as “Jennifer Russell.” Thus,
  to maintain continuity in the proceedings, the Court will refer to her as “Nurse Russell.”


Case 3:16-cv-00377-RLJ-DCP Document 206 Filed 09/17/20 Page 1 of 8 PageID #: 3371
            In its memorandum opinion addressing the summary judgment motion filed by the

  City Defendants [Doc. 186], the Court provided an exhaustive account of the video

  evidence in this matter. The Court will not reiterate that background again but incorporates

  the section of that memorandum opinion labeled “Body Camera Video,” as if contained

  herein.

            Plaintiff initially raised the following claims against Nurse Russell:

                Claim 4 – Excessive Force & Cruel & Unusual Punishment;

                Claim 9 – Failure to Provide Adequate Medical Care;

                Claim 10 – Failure to Protect;

                Claim 12 – Intentional Infliction of Emotional Distress; and

                Claim 13 – Negligence.

  [Doc. 1]. In November 2016, Nurse Russell filed a motion to dismiss. [Doc. 27]. In

  response, Plaintiff abandoned all of her claims against Nurse Russell except for Claim 9 –

  Failure to Provide Adequate Medical Care. [Doc. 44, p. 2]. In light of Plaintiff’s

  abandonment, the Court granted Nurse Russell’s motion to dismiss Claims 4, 10, 12, and

  13 but denied dismissal as to Claim 9. [Doc. 65].

            As to Claim 9, the Court concluded that, as Plaintiff had established a viable claim

  under the Eighth Amendment, Nurse Russell was unable to adequately raise a qualified

  immunity defense at that time. [Id. at 11-12] The Court also noted that “the earliest possible

  point at which a court should address qualified immunity is usually summary judgment.

  [Id. at 11] (internal quotation omitted). Nurse Russell now seeks summary judgment on the

  remaining claim against her: Claim 9.


Case 3:16-cv-00377-RLJ-DCP Document 206 Filed 09/17/20 Page 2 of 8 PageID #: 3372
     II.      STANDARD OF REVIEW

           Nurse Russell’s motion is brought pursuant to Federal Rule of Civil Procedure 56,

  which governs summary judgment. Rule 56(a) provides in pertinent part: “The court shall

  grant summary judgment if the movant shows that there is no genuine dispute as to any

  material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

  56(a). The procedure set out in Rule 56(c) requires that “[a] party asserting that a fact

  cannot be or is genuinely disputed must support the assertion[.]” Fed. R. Civ. P. 56(c)(1).

  This can be done by citation to materials in the record, which include depositions,

  documents, affidavits, stipulations, and electronically stored information. Fed. R. Civ. P.

  56(c)(1)(A). Additionally, a party may “show[] that the materials cited do not establish the

  absence or presence of a genuine dispute, or that an adverse party cannot produce

  admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1)(B).

           After the moving party has carried its initial burden of showing that there are no

  genuine issues of material fact in dispute, the burden shifts to the non-moving party to

  present specific facts demonstrating that there is a genuine issue for trial. Matsushita Elec.

  Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986). “The ‘mere possibility’ of

  a factual dispute is not enough.” Mitchell v. Toledo Hosp., 964 F.2d 577, 582 (6th Cir. 1992)

  (quoting Gregg v. Allen-Bradley Co., 801 F.2d 859, 863 (6th Cir. 1986)). Moreover, mere

  conclusory and unsupported allegations, rooted in speculation, are insufficient to meet this

  burden. Bell v. Ohio State Univ., 351 F.3d 240, 253 (6th Cir. 2003).

           To defeat a motion for summary judgment, the non-moving party must present

  probative evidence that supports its complaint. Anderson v. Liberty Lobby, Inc., 477 U.S.



Case 3:16-cv-00377-RLJ-DCP Document 206 Filed 09/17/20 Page 3 of 8 PageID #: 3373
  242, 249-50 (1986). The non-moving party’s evidence is to be believed, and all justifiable

  inferences are to be drawn in that party’s favor. Id. at 255. The court determines whether

  the evidence requires submission to a jury or whether one party must prevail as a matter of

  law because the issue is so one-sided. Id. at 251-52.

     III.   ANALYSIS

  Claim 9 – Failure to Provide Adequate Medical Care

         Nurse Russell raises three issues in her motion for summary judgment: 1) whether

  the claim against Nurse Russell alleging deliberate indifference regarding Plaintiff’s knee

  injury should be dismissed, 2) whether any claim against Nurse Russell alleging deliberate

  indifference regarding Plaintiff’s alleged panic attack should be dismissed, and 3) whether

  all claims against Nurse Russell in Claim 9 should be dismissed under the doctrine of

  qualified immunity. [Doc. 133, p. 7].

     1. Deliberate Indifference Regarding Plaintiff’s Knee Injury

         To establish deliberate indifference, Ms. Colson has to muster evidence to create a

  material factual dispute as to two components, one objective and one subjective. Farmer

  v. Brennan, 511 U.S. 825, 834 (1994); Baynes v. Cleland, 799 F.3d 600, 618 (6th Cir. 2015).

  The objective component requires evidence showing that Ms. Colson had a serious medical

  need, which means “one that is so obvious that even a lay person would easily recognize

  the necessity for a doctor’s attention.” Harrison v. Ash, 539 F.3d 510, 518 (6th Cir. 2008)

  (quotation omitted). The subjective component requires evidence showing that Nurse

  Russell (1) knew of and (2) disregarded a substantial risk to Ms. Colson’s health. Farmer,

  511 U.S. at 840–47.



Case 3:16-cv-00377-RLJ-DCP Document 206 Filed 09/17/20 Page 4 of 8 PageID #: 3374
         Nurse Russell first argues that Plaintiff cannot carry her burden under the objective

  component. Nurse Russell avers that Plaintiff cannot show that she had a serious medical

  need that would be “so obvious that even a layperson would easily recognize the necessity

  for a doctor’s attention.” [Doc. 133, p. 9]. Plaintiff responds that she has produced evidence

  “of falling down multiple times because she could not bear weight on her knee and not

  tolerating even a perfunctory examination of her knee make a threshold showing of

  deliberate indifference.” [Doc. 163, p. 1].

         The Court has already found that Plaintiff has identified more than enough evidence

  establishing genuine issues of material fact in the record as to whether her injury would

  have been obvious to a layperson. [Doc. 105, p. 31]. The Court also determined that there

  is “conflicting evidence” regarding Plaintiff’s knee injury which require a jury’s

  deliberation to determine the objective component of the deliberate indifference test.2 [Id.

  at 25-26]. Nothing Nurse Russell has brought before the Court in the motion for summary

  judgment memorandum [Doc. 133] or reply brief [Doc. 170] changes the Court’s analysis

  and conclusions regarding the objective component to the deliberate indifference test

  previously set forth. [Doc. 105, pp. 23-31].

         Nurse Russell also argues that Plaintiff cannot meet her burden under the subjective

  component as Plaintiff cannot show that Nurse Russell knew “about the acuity of the knee

  pop which occurred in the scuffle with Officer Wilson.” [Doc. 133, p. 11]. Nurse Russell



  2
   The Court specifically noted the evidence of Plaintiff’s “repetitious complaints about knee pain,
  her screams, and her intermittent ability to remain standing” is more than enough to establish
  genuine issues of material fact in the record. [Doc. 105, p. 25].


Case 3:16-cv-00377-RLJ-DCP Document 206 Filed 09/17/20 Page 5 of 8 PageID #: 3375
  relies on the proof adduced in the depositions to show that she did not know anything about

  Plaintiff’s knee audibly popping. [Id.]. Plaintiff responds that the video evidence

  contradicts Nurse Russell’s assertion that she did not know about the knee pop. [Doc. 163,

  p. 4]. The video evidence does show Plaintiff speaking to Nurse Russell, pointing to her

  knee, and stating that she had never heard it pop so much in her life. [Doc. 105, p. 6 (citing

  Cook VieVu 20:12:02-25)]. Further, Nurse Russell was called into the room because

  Plaintiff complained about her knee and was having trouble standing and walking. [Id.].

  As there is conflicting evidence regarding whether Nurse Russell knew of Plaintiff’s knee

  injury, the Court cannot grant summary judgment as to the subjective component to the

  deliberate indifference test.

         Nurse Russell further argues that Plaintiff cannot show that any delay in medical

  treatment was the proximate cause of injury or medical detriment to Plaintiff. However, as

  the Court has previously noted, in cases where the evidence shows that the injury was

  obvious, this argument is meritless. [Doc. 105, p. 30, n. 17 (quoting Blackmore v.

  Kalamazoo County, 390 F.3d 890, 898 (6th Cir. 2004) (“[T]he ‘verifying medical evidence’

  requirement is relevant only to those claims involving . . . non-obvious complaints of a

  serious need for medical care.”)).

         As there are genuine issues of material fact regarding Plaintiff’s deliberate

  indifference claim to Nurse Russell, the Court cannot grant summary judgment as to this

  claim. A jury has to consider Ms. Colson’s claim under the Eighth Amendment.

     2. Deliberate Indifference Regarding Plaintiff’s Panic Attack




Case 3:16-cv-00377-RLJ-DCP Document 206 Filed 09/17/20 Page 6 of 8 PageID #: 3376
         Nurse Russell states that “[i]t is unclear whether Plaintiff attempted to plead a claim

  against Nurse [Russell] for Ms. Colson’s alleged panic attack.” [Doc. 133, p. 14]. In her

  response, Plaintiff states that she “makes no claim for failure to provide medical care in

  [r]elation to her panic attack.” [Doc. 163, p. 1, n. 2]. As Plaintiff has clarified that she has

  not brought a cause of action against Nurse Russell for the panic attack, the Court will

  DENY Nurse Russell’s motion for summary judgment on that portion of Claim 9 as

  MOOT.

      3. Qualified Immunity

         As the Sixth Circuit has established, “Plaintiff bears the burden of showing that

  defendants are not entitled to qualified immunity.” Chappell v. City of Cleveland, 585 F.3d

  901, 907 (6th Cir. 2009). “Plaintiff must show both that, viewing the evidence in the light

  most favorable to her, a constitutional right was violated and that the right was clearly

  established at the time of the violation.” Id. Nurse Russell focuses her argument solely on

  the first prong and does not argue the second prong of this test. [Doc. 133, p. 17].

         Nurse Russell relies on her arguments regarding deliberate indifference addressed

  above to show that she was not deliberately indifferent to a substantial risk of serious harm

  to Plaintiff. [Id.]. As the Court has already determined above that there are genuine issues

  of material fact to where a reasonable jury could find that Nurse Russell was deliberately

  indifferent as to Plaintiff’s knee injury, the Court declines to grant summary judgment

  based on qualified immunity.3 See Bass v. Robinson, 167 F.3d 1041, 1051 (6th Cir. 1999)


  3
   As Nurse Russell does not argue that the right violated was clearly established, the Court will not
  address the second prong of the qualified immunity test here. However, the Court notes that it has


Case 3:16-cv-00377-RLJ-DCP Document 206 Filed 09/17/20 Page 7 of 8 PageID #: 3377
  (“We . . . hold that Defendants are not entitled to qualified immunity on this claim because

  a question of fact exists[.]” (citation omitted)). Plaintiff has established enough evidence

  of a plausible claim under the Eighth Amendment for inadequate medical care. See Grose

  v. Caruso, 284 F. App’x 279, 284 (6th Cir. 2008) (“[I]t is well-settled that lack of proper

  medical treatment can constitute an Eighth Amendment violation.” (citations omitted)).

  Further, the Court has previously determined that the question of whether Nurse Russell’s

  statement, “I don’t see no swelling,” even amounts to a medical opinion or

  recommendation is a genuine issue of material fact for a jury. [Doc. 105, p. 28].

           As there are genuine issues of material fact, the Court will DENY summary

  judgment on Count 9 as to Nurse Russell.

     IV.      CONCLUSION

           Accordingly, for the reasons stated herein, Nurse Russell’s motion for summary

  judgment [Doc. 131] will be DENIED. An order consistent with this opinion will be

  entered.

           IT IS SO ORDERED.

                                                              ENTER:

                                                                    s/ Leon Jordan
                                                              United States District Judge




  previously determined that a pretrial detainee has a clearly established right to receive adequate
  medical care. [Doc. 202, p. 13].


Case 3:16-cv-00377-RLJ-DCP Document 206 Filed 09/17/20 Page 8 of 8 PageID #: 3378
